DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 12/25/2020 has been received and entered.  Claims 1-9 are remaining pending in the application.  Claims 10-18 stand withdrawn from consideration.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2019/0107753.
Regarding claim 1, Chen et al. disclose a polarizer module (fig. 1) comprising:
. a bifacial polarizer 130 
. a first liquid crystal layer 120
. a second liquid crystal layer 140
. a first polarizer 101
. a second polarizer 104.
Chen et al., however, do not disclose a reflective polarizer.  It would have been an obvious matter of design choice to employ a bifacial reflective polarizer over the Chen et al. device, since applicant has not disclosed that bifacial reflective polarizer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the Chen et al. bifacial polarizer (e.g., block/reflect/transmit S and P light).
Re claims 2-5, the modification to Chen et al. would result that the Chen et al. (reflection) polarizer axis is perpendicular to an absorption axis one of the first polarizer and an absorption axis of the second polarizer (see Chen et al., paragraph bridging col. 2-3).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2019/0107753, in view of Applicant’s submitted prior art, Chen L., CN 109031763.
Re claims 6-7, the modification to Chen et al. disclose the claims invention as described above except for first and second substrates.  Chen L. does disclose first and second substrates 102, 103 can be disposed between first and second liquid crystal layer 105, 106 (see fig. 1).  
Re claim 8, the modification to Chen et al. disclose the claims invention as described above except for an air gap providing between the first and second substrates.  Chen L. disclose a bifacial polarizer can be a grating type (i.e., air can be in between gratings) (see fig. 1).  Thus, it would have been obvious to one of ordinary skill in the art to providing an air gap between the first and second substrate for air circulating purposes.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2019/0107753, in view Chuang, US 2004/0080924.
Re claim 9, the modification to Chen et al. disclose the claims invention as described above except for a side light source 52a/52b and a light guide plate 40a/40b (see fig. 2).  Chuang does disclose a side light source and a light guide plate as claimed.  Therefore, it would have been obvious to one skilled in the art to employ a side light source and a light guide plate over the Chen et al. device, as shown by Chuang, since it is a common practice in the art for light supplying to a display device.

Response to Arguments
Applicant's arguments filed 12/25/2020 have been fully considered but they are not persuasive.
Applicant’s arguments are that the reflective polarizer does solve the problem and for a particular purpose as stated in [0003], [007] as well as the bifacial reflective polarizer as recited in claim 1.   The Examiner respectfully disagrees with Applicant’s viewpoint.  In particular, as stated in [003] and [0007], Applicant has stated the problem be solved by the polarizer module that including a reflective polarizer rather than the reflective polarizer alone.   In addition, Applicant fails to establish any special definition of the “bifacial” reflective polarizer; therefore, the “bifacial” reflective polarizer would be considered as any reflective polarizer having two opposed surfaces as claimed language as well.
Furthermore, for supporting the replacement of the Chen et al. bifacial polarizer, the examiner provides herewith evidence that a reflective polarizer can be performed between display panel as shown by Tsuda et al., US 2018/0284506 (see figs 1A-1B, 2-3) and/or Nakamura et al., US 2021/0026144 (see figs 4-7) for transmitting or reflecting purposes.
Accordingly, the rejection of claims 1-9 stand as stated above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871